DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2022 has been considered by the Examiner and made of record in the application file.

Double Patenting
Issued patent 10,536,918 and the instant application, 17/146,480, include similar features. However, it is determined that they are independent as patent ‘918 claims a user equipment while this application claims a network entity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 	
Anand et al.  (US 2014/0378152, hereinafter Anand) in view of Zhu et al. (US2015/0341897, hereinafter Zhu).
Regarding claim 1, Anand teaches a method in a network entity of a first one of multiple networks, each network supporting a different radio access technology, the method comprising: 
establishing a communication connection between the network entity and the user equipment, while the user equipment has established and is maintaining an alternative communication connection with another network entity associated with a second one of the multiple networks (UE is in communication with NodeB 130 and 140 – [0031], FIG. 1); 
{receiving} flow management information {from a shared common control element of the user equipment}, which manages parallel user equipment activity including a flow of information between the user equipment and each of the multiple networks via the respective communication connections (When the nodeB determines that a dual-SIM-dual-standby-communication-device UE is performing periodic tuneaways, it may change the way it manages power levels for that dual-SIM-dual-standby-communication-device UE to avoid misallocation of network resources during tuneaway gaps – [0030]. the nodeB may perform tuneaway detection for several seconds, during which time the nodeB may analyze the instances when the UE's transmitter power decreases below a threshold to determine whether the instances of power decrease have a periodic pattern consistent with tuneaway events – [0027]); and 
communicating with the user equipment in a manner which is consistent with the flow management information received from the shared common control element ([0037], FIG. 2); and 
wherein the shared common control element includes one or more away patterns, that are each shared with a respective one of the first one and the second one of the multiple networks, where each of the one or more away patterns define periods of time during which the corresponding one of the first one and the second one of the multiple networks should avoid scheduling communications with the user equipment (FIG. 2, [0037]. The nodeB may implement a resource management strategy during the UE's expected tuneaway gap. For example, the nodeB may cease transmitting to the UE during the tuneaway gap because the UE will not receive those transmissions).
Anand does not teach  receiving flow management information {from a shared common control element of the user equipment
However, Zhu teaches receiving flow management information from a shared common control element of the user equipment (the wireless node determines a tune away pattern of the mobile device based on the messages received from the mobile device. For example, the mobile device may send absolute tune away information, which includes a periodicity offset of the tune away start relative to a reference. For example, the mobile device may process tune away configuration information, which is received from the other network and provide this information to the wireless node. By way of further example, in the context of an LTE network, the mobile device may send tune away information, which includes a periodicity offset of the tune away start relative to an LTE reference (e.g., an LTE frame reference). Alternatively, the mobile device may transmit the tune away configuration information to the wireless node) – [0011])
It would have been obvious before the filing date of the claimed invention to a person with ordinary skill in the art to include the feature taught by Zhu in Anand to reduce complexity in determining a tune away pattern.
Regarding claim 2, Anand in view of Zhu teaches claim 1 and further teaches wherein the parallel user equipment activity includes one or more of receiving and responding to paging; performing mobility registration or tracking area update in each radio access technology; or actively use the communication connections established on both the first one and the second one of the multiple networks ([0034]-[0037]).
Regarding claim 3, Anand in view of Zhu teaches claim 1 and further teaches wherein the communication connections being actively used on both the first one and the second one of the multiple networks include packet data connections or packet data sessions ([0034]-[0037]. Connection with nodeB is HSDPA – [0088]).
Regarding claim 11, Anand in view of Zhu teaches claim 1 and Zhu further teaches wherein each of the one or more away patterns are determined by the user equipment based on one or more of (1) different time offsets; (2) different paging occasions; or (3) random access channel opportunities (Zhu teaches the wireless node determines a tune away pattern of the mobile device based on the messages received from the mobile device. For example, the mobile device may send absolute tune away information, which includes a periodicity offset of the tune away start relative to a reference- [0011]. Zhu teaches a change in tune away configuration: the exchange of tune away information may take place whenever there is a change in the tune away configuration (e.g., a change in paging slot cycle index) – [0024]).
Regarding claim 17, Anand teaches a network entity comprising: a transceiver that establishes a communication connection between the network entity (nodeB 130 – FIG. 2, inherently include a transceiver) and the user equipment, while the user equipment has established and is maintaining an alternative communication connection with another network entity associated with a second one of the multiple networks (UE is in communication with NodeB 130 and 140 – [0031], FIG. 1), where the multiple networks each support a different radio access technology ([0030]), and 
that {receives} flow management information {from a shared common control element of the user equipment}, which manages the parallel user equipment activity including a flow of information between the user equipment and each of the multiple networks via the respective communication connections (When the nodeB determines that a dual-SIM-dual-standby-communication-device UE is performing periodic tuneaways, it may change the way it manages power levels for that dual-SIM-dual-standby-communication-device UE to avoid misallocation of network resources during tuneaway gaps – [0030]. the nodeB may perform tuneaway detection for several seconds, during which time the nodeB may analyze the instances when the UE's transmitter power decreases below a threshold to determine whether the instances of power decrease have a periodic pattern consistent with tuneaway events – [0027]); and 
a controller that manages the flow of information communicated between the network entity and the user equipment via the transceiver of the network entity in a manner consistent with the flow management information that was received from the shared common control element of the user equipment; and wherein the shared common control element includes one or more away patterns, that are each shared with a respective one of the first one and the second one of the multiple networks, where each of the one or more away patterns define periods of time during which the corresponding one of the first one and the second one of the multiple networks should avoid scheduling communications with the user equipment (FIG. 2, [0037]. The nodeB may implement a resource management strategy during the UE's expected tuneaway gap. For example, the nodeB may cease transmitting to the UE during the tuneaway gap because the UE will not receive those transmissions).
Anand does not teach  receiving flow management information from a shared common control element of the user equipment
However, Zhu teaches receiving flow management information from a shared common control element of the user equipment (the wireless node determines a tune away pattern of the mobile device based on the messages received from the mobile device. For example, the mobile device may send absolute tune away information, which includes a periodicity offset of the tune away start relative to a reference. For example, the mobile device may process tune away configuration information, which is received from the other network and provide this information to the wireless node. By way of further example, in the context of an LTE network, the mobile device may send tune away information, which includes a periodicity offset of the tune away start relative to an LTE reference (e.g., an LTE frame reference). Alternatively, the mobile device may transmit the tune away configuration information to the wireless node) – [0011])
It would have been obvious before the filing date of the claimed invention to a person with ordinary skill in the art to include the feature taught by Zhu in Anand to reduce complexity in determining a tune away pattern.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Zhu and further in view of Zacharias et al. (US 2017/0257807, hereinafter Zacharias).
Regarding claim 9, Anand in view of Zhu teaches claim 1 and further teaches wherein the one or more away patterns include defined time periods (Zhu  teaches the wireless node determines a tune away pattern of the mobile device based on the messages received from the mobile device. For example, the mobile device may send absolute tune away information, which includes a periodicity offset of the tune away start relative to a reference. For example, the mobile device may process tune away configuration information, which is received from the other network and provide this information to the wireless node. By way of further example, in the context of an LTE network, the mobile device may send tune away information, which includes a periodicity offset of the tune away start relative to an LTE reference (e.g., an LTE frame reference). Alternatively, the mobile device may transmit the tune away configuration information to the wireless node) – [0011])) {that take into account relative predetermined priorities of the flow of information being conveyed between the user equipment and each of the multiple networks via the respective communication connections}.
The combination does not teach that take into account relative predetermined priorities of the flow of information being conveyed between the user equipment and each of the multiple networks via the respective communication connections
However, Zacharias teaches take into account relative predetermined priorities of the flow of information being conveyed between the user equipment and each of the multiple networks via the respective communication connections ([0015], [0024]).
It would have been obvious before the filing date of the claimed invention to a person with ordinary skill in the art to include the feature taught by Zacharias in Anand to reduce complexity in determining a tune away pattern.
Regarding claim 10, Anand in view of Zhu and Zacharias teaches claim 9 and Zacharias further teaches wherein as the relative predetermined priority of the flow of information being conveyed between the user equipment and each of the multiple networks via the respective communication connections changes, the corresponding one or more away patterns can be adjusted (Zacharias [0015], [0024]. Zhu also teaches a change in tune away configuration: the exchange of tune away information may take place whenever there is a change in the tune away configuration (e.g., a change in paging slot cycle index) – [0024]]).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Zhu and further in view of Jung et al. (US 2013/0121203, hereinafter Jung)
Regarding claim 12, Anand teaches a method in a network entity of a first one of multiple networks, each network supporting a different radio access technology, the method comprising: 
establishing a communication connection between the network entity and the user equipment, while the user equipment has established and is maintaining an alternative communication connection with another network entity associated with a second one of the multiple networks (UE is in communication with NodeB 130 and 140 – [0031], FIG. 1); 
{receiving} flow management information {from a shared common control element of the user equipment}, which manages parallel user equipment activity including a flow of information between the user equipment and each of the multiple networks via the respective communication connections (When the nodeB determines that a dual-SIM-dual-standby-communication-device UE is performing periodic tuneaways, it may change the way it manages power levels for that dual-SIM-dual-standby-communication-device UE to avoid misallocation of network resources during tuneaway gaps – [0030]. the nodeB may perform tuneaway detection for several seconds, during which time the nodeB may analyze the instances when the UE's transmitter power decreases below a threshold to determine whether the instances of power decrease have a periodic pattern consistent with tuneaway events – [0027]); and 
communicating with the user equipment in a manner which is consistent with the flow management information received from the shared common control element (FIG. 2, [0037]. The nodeB may implement a resource management strategy during the UE's expected tuneaway gap. For example, the nodeB may cease transmitting to the UE during the tuneaway gap because the UE will not receive those transmissions); a
{and wherein when the sum of the power to be applied to each of the transmitters during parallel user equipment activity exceeds a maximum allowed transmit power of the user equipment, the method includes where the user equipment determines and applies a power back off to be applied to at least one of the transmitters of the user equipment.
Anand does not teach  receiving flow management information {from a shared common control element of the user equipment
However, Zhu teaches receiving flow management information from a shared common control element of the user equipment (the wireless node determines a tune away pattern of the mobile device based on the messages received from the mobile device. For example, the mobile device may send absolute tune away information, which includes a periodicity offset of the tune away start relative to a reference. For example, the mobile device may process tune away configuration information, which is received from the other network and provide this information to the wireless node. By way of further example, in the context of an LTE network, the mobile device may send tune away information, which includes a periodicity offset of the tune away start relative to an LTE reference (e.g., an LTE frame reference). Alternatively, the mobile device may transmit the tune away configuration information to the wireless node) – [0011])
It would have been obvious before the filing date of the claimed invention to a person with ordinary skill in the art to include the feature taught by Zhu in Anand to reduce complexity in determining a tune away pattern.
Further the combination fails to teach wherein when the sum of the power to be applied to each of the transmitters during parallel user equipment activity exceeds a maximum allowed transmit power of the user equipment, the method includes where the user equipment determines and applies a power back off to be applied to at least one of the transmitters of the user equipment.
However, Jung teaches wherein when the sum of the power to be applied to each of the transmitters during parallel user equipment activity exceeds a maximum allowed transmit power of the user equipment, the method includes where the user equipment determines and applies a power back off to be applied to at least one of the transmitters of the user equipment (In order to solve the aforementioned problem, if the total transmit power exceeds a maximum transmit power limit due to the simultaneous use of the plurality of RATs, it is proposed that the UE performs power backoff in which power is arbitrarily regulated so that the transmit power is less than or equal to an allowed value, and reports the power backoff to the BS – [0087]. The UE can apply the power backoff when total transmit power exceeds a maximum transmit power limit. The power backoff can be applied at the occurrence of data transmission using a plurality of RATs, for example, when transmission of a UE that uses another RAT occurs while performing transmission of a UE that uses LTE. The power backoff can be applied when transmission of a UE starts by using another RAT for a voice service while the UE performs transmission by using LTE for data transmission - [0092]).
It would have been obvious before the filing date of the claimed invention to a person with ordinary skill in the art to include the feature taught by Jung in Anand to provide improved link adaptation.
Regarding claim 13, Anand in view of Zhu and Jung teaches claim 12 and Jung further teaches wherein a non-prioritized communication connection as part of the parallel user equipment activity is determined, and the power back off is applied by the user equipment to at least the transmitter associated with the non-prioritized communication connection (In order to solve the aforementioned problem, if the total transmit power exceeds a maximum transmit power limit due to the simultaneous use of the plurality of RATs, it is proposed that the UE performs power backoff in which power is arbitrarily regulated so that the transmit power is less than or equal to an allowed value, and reports the power backoff to the BS – [0087]. The UE can apply the power backoff when total transmit power exceeds a maximum transmit power limit. The power backoff can be applied at the occurrence of data transmission using a plurality of RATs, for example, when transmission of a UE that uses another RAT occurs while performing transmission of a UE that uses LTE. The power backoff can be applied when transmission of a UE starts by using another RAT for a voice service while the UE performs transmission by using LTE for data transmission - [0092]. The UE transmits a power headroom report (PHR) to the BS (S830). The PHR may include information on a power headroom, a backoff indicator, and PCMAX,c. The backoff indicator indicates whether the power backoff is applied. The PHR can be transmitted as a MAC message or an RRC message – [0093]).
	Regarding claim 14, Anand in view of Zhu and Jung teaches claim 12 and further teaches wherein apportioning the capabilities of the user equipment between the established communication connections includes apportioning one or more of the antenna ports, the transmission or reception buffers, or supported band combinations (The mobile communication device 1400 may have a first SIM card 1420 and a second SIM card 1422 that utilize a cellular telephone transceiver 1416 and one or more antennae 1408 to connect to a first and a second mobile network, respectively – [0094]).
	Regarding claim 15, Anand in view of Zhu and Jung teaches claim 12 and Zhu further teaches wherein the capabilities are apportioned based on factors including one or more of data rate, data volume, data reliability or data urgency (ENB 115 and MME 120 operate according to the LTE standard or a variant thereof. Additionally, according to an exemplary embodiment, eNB 115 includes the functionality of tune away coordination. Base station 165 and MSC 170 operate according to the CDMA standard – [0018]. LTE is well known to have higher speed than CDMA).
Regarding claim 16, Anand in view of Zhu and Jung teaches claim 12 but fails to teach wherein the apportioned capabilities are indicated to one or more of the established communication connections, when the user equipment transitions to a connected state relative to a particular communication connection, or as part of an attach request.
However, the Examiner take official notice that such feature is well known in the art.
It would have been obvious before the filing date of the claimed invention to a person with ordinary skill in the art to include the feature wherein the apportioned capabilities are indicated to one or more of the established communication connections, when the user equipment transitions to a connected state relative to a particular communication connection, or as part of an attach request in Anand to allow a network to provide proper services to a user device.

Allowable Subject Matter
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-8 and 19 are objected to as being dependent upon objected claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642